         Case 1:18-cv-02841-RMC Document 48 Filed 12/12/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                              )
 THE AMERICAN HOSPITAL                        )
 ASSOCIATION, et al.,                         )
                                              )
               Plaintiffs,                    )         Case No. 1:18-CV-2841-RMC
                                              )
        v.                                    )
                                              )
 ALEX M. AZAR II, in his official capacity as )
 Secretary of Health & Human Services,        )
                                              )
               Defendant.                     )
                                              )
                                              )
                                              )
 UNIVERSITY OF KANSAS HOSPITAL                )
 AUTHORITY, et al.,                           )
                                              )
               Plaintiffs,                    )         Case No. 1:19-CV-132-RMC
                                              )
        v.                                    )
                                              )
 ALEX M. AZAR II, in his official capacity as )
 Secretary of Health & Human Services,        )
                                              )
               Defendant.                     )
                                              )
                                              )


                                    NOTICE OF APPEAL

       Defendant Alex M. Azar II, in his official capacity as Secretary of Health and Human

Services, hereby gives notice in the above-captioned cases that he appeals to the United States

Court of Appeals for the District of Columbia Circuit from all aspects of this Court’s October 21,

2019 final appealable order, ECF No. 39; the accompanying memorandum opinion, ECF No. 38;

the Court’s September 17, 2019 order, ECF No. 32; the accompanying memorandum opinion,

ECF No. 31; and all prior orders and decisions that merge into these orders.
        Case 1:18-cv-02841-RMC Document 48 Filed 12/12/19 Page 2 of 2



Dated: December 12, 2019                  Respectfully submitted,

                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          MICHELLE R. BENNETT
                                          Assistant Branch Director

                                          /s/ Bradley P. Humphreys
                                          BRADLEY P. HUMPHREYS
                                          JUSTIN SANDBERG
                                          Trial Attorneys, U.S. Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, N.W.
                                          Washington, D.C. 20005
                                          Tel.: (202) 305-0878
                                          Fax: (202) 616-8470
                                          Bradley.Humphreys@usdoj.gov
                                          Justin.Sandberg@usdoj.gov

                                          Counsel for Defendant




                                      2
